 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   SARA WINSLOW (DC Bar No. 457643)
 3 Chief, Civil Division
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-6925
 6        FAX: (415) 436-6748
          Sara.winslow@usdoj.gov
 7
   Attorneys for Defendants
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11

12   SHAN HE, et al.,
                                                          C 18-07512 WHO
13                            Plaintiffs,

14                                                        STIPULATION TO DISMISS and
            v.                                            [PROPOSED] ORDER
15
     UNITED STATES CITIZENSHIP &
16   IMMIGRATION SERVICES, et al.,
17                             Defendants.
18
19

20          Plaintiffs, by and through their attorney of record, and Defendants, by and through their

21 attorneys of record, hereby stipulate, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), to dismissal of the

22 above-entitled action without prejudice in light of the fact that the United States Citizenship and

23 Immigration Services adjudicated Plaintiffs’ I-526 petitions.

24 ///

25 ///

26 ///

27

28
     Stipulation to Dismiss
     C 18-07512 WHO                                   1
30
 1      Each of the parties shall bear their own costs and fees.

 2
     Date: July 29, 2019                                  Respectfully submitted,
 3
                                                          DAVID L. ANDERSON
 4                                                        United States Attorney
 5
                                                                  /s/ _
 6                                                        SARA WINSLOW
                                                          Assistant United States Attorney
 7                                                        Attorneys for Defendants
 8

 9 Dated: July 29, 2019
                                                                  /s/
10                                                        CHARLES L. COLEMAN III
                                                          HOLLAND & KNIGHT LLP
11                                                        Attorneys for Plaintiffs

12

13                                          [PROPOSED] ORDER

14       Pursuant to stipulation, IT IS SO ORDERED.

15 Dated: July 30, 2019

16                                                        WILLIAM H. ORRICK
                                                          United States District Judge
17

18
19

20

21

22

23

24

25

26

27

28
     Stipulation to Dismiss
     C 18-07512 WHO                                  2
30
